Exhibit 10.4

LETTER AGREEMENT

September 12, 2011

1St International Bank

1912 Avenue K

Plano, Texas 75074

Attn: John Shaver

Lazarus Energy LLC

3200 Southwest Freeway, Suite 3300

Houston, Texas 77027

Attn: Jonathan Carroll, Manager

Lazarus Energy Holdings LLC

3200 Southwest Freeway, Suite 3300

Houston, Texas 77027

Attn: Jonathan Carroll, Manager

 

  Re:

That certain Forbearance Agreement dated effective August 12, 2011 (the
“Effective Date”) by and among 1st International Bank, a Texas state bank, (“1St
International”), Lazarus Energy LLC, a Delaware limited liability company
(“Lazarus”), Jonathan P. Carroll (“Jonathan Carroll”), Gina L. Carroll (“Gina
Carroll”), Lazarus Energy Holdings LLC, a Delaware limited liability company
(“Lazarus Holdings”), GEL Tex Marketing, LLC, a Delaware limited liability
company (“GEL”), and Milam Services, Inc., a Delaware corporation (“MSI”) (1st
International, Lazarus, Jonathan Carroll, Gina Carroll, Lazarus Holdings, GEL
and MSI shall each be referred to herein individually as a “Party” and
collectively as the “Parties”)

Gentlemen:

As you are aware, pursuant to the above referenced Forbearance Agreement (the
“Forbearance Agreement”), the continued effectiveness of the Forbearance
Agreement is conditioned upon consent to the Forbearance Agreement and the
transactions contemplated therein by the United States Department of Agriculture
(the “USDA”) pursuant to Section 12 of the Forbearance Agreement within thirty
(30) days after the Effective Date. The Parties wish to extend the deadline for
consent to the Forbearance Agreement by the USDA pursuant to the terms of this
letter agreement.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree to amend Section 12 of the
Forbearance Agreement to provide that the deadline for consent by the USDA to
the Forbearance Agreement and the transactions contemplated thereby shall be
extended to sixty (60) days after the Effective Date from the original thirty
(30) day deadline originally provided for in the Forbearance Agreement.



--------------------------------------------------------------------------------

September 12, 2011

1St International Bank

Lazarus Energy LLC

Lazarus Energy Holdings LLC

Page 2 of 3

Except as modified by this letter agreement, all of the terms and conditions of
the Forbearance Agreement are hereby ratified and confirmed and shall remain in
full force and effect.

Facsimile or electronic mail delivery of this letter agreement signed by each
Party to the others shall be binding and effective the same as if an original
signed copy has been delivered by each Party to the others. This letter
agreement may be executed in multiple counterparts, each of which shall be
considered an original, and all of which together shall constitute one and the
same document.

 

Sincerely, GEL TEX MARKETING, LLC By:  

 

Name:  

 

Title:  

 

MILAM SERVICES, INC. By:  

 

Name:  

 

Title:  

 

ACKNOWLEDGED AND AGREED BY:

1sT INTERNATIONAL BANK, a

Texas state bank

By:   /s/ JOHN SHAVER                                        
                            

        John Shaver, Vice President



--------------------------------------------------------------------------------

September 12, 2011

1St International Bank

Lazarus Energy LLC

Lazarus Energy Holdings LLC

Page 3 of 3

ACKNOWLEDGED AND AGREED BY:

LAZARUS ENERGY LLC, a

Delaware limited liability company

By:   /s/ Jonathan Carroll                                        
                                

        Jonathan Carroll, Manager



--------------------------------------------------------------------------------

LAZARUS ENERGY HOLDINGS LLC,

a Delaware limited liability company

By: /s/ JONATHAN P. CARROLL                                                     

      Jonathan Carroll, Manager

/s/ JONATHAN P. CARROLL                                        
                  

Jonathan P. Carroll

/s/ GINA L. ARROLL                                        
                                

Gina L. Carroll